By the Court.
The injury to the plaintiff happened on January 31, 1881, at which time the St. of 1877, e. 234, as amended by the St. of 1879, c. 244, was in force. Under these statutes, the notice must be in writing, must contain a statement of the time, place, and cause of the injury or damage, and *131any deficiencies in it cannot be supplied by oral statements to the officers of the town.
In the case at bar, the notice does not sufficiently state the cause of the injury. It states that the injury “ was caused by an obstruction in the highway.” This is very little more than saying that it was caused by a defect, and conveyed no information to the officers of the town which would enable them to ascertain the locality and nature of the alleged defect. Miles v. Lynn, 130 Mass. 398. Shea v. Lowell, 132 Mass. 187.
Exceptions overruled.